       Case 1:19-cv-02316-RC Document 106-4 Filed 08/20/21 Page 1 of 1




                            CERTIFICATE OF SERVICE


       I, David Alan Carmichael, certify that I served the ““Plaintiffs Carmichael And
Lewis Combined Response In Opposition To “Defendants’ Motion To Dismiss Or, In
The Alternative, For Summary Judgment”” I served the Court, the Defendants,
Plaintiffs, and the representative of a Plaintiff in the case of Carmichael, et al., v.
Blinken, et al., case no. 1-19-cv-02316-RC.

              The Court, Defendants and Plaintiffs were notified electronically:
              Angela D. Caesar
              Clerk of Court, District Court of the United States
              United States Courthouse
              333 Constitution Ave NW
              Washington, DC 20001 via dcdml_intake@dcd.uscourts.gov
              United States Attorney
              United States Attorney's Office
              c/o Christopher Hair
              555 4th Street, N.W.
              Washington, D.C. 20530
              Lawrence Donald Lewis
              966 Bourbon Lane
              Nordman, Idaho 83848
              David Alan Carmichael
              1748 Old Buckroe Road
              Hampton, Virginia 23664
              Michelle Boulton
              8491 Hospital Dr., #178
              Douglasville, GA 30134-2412
              The Representative of William Pakosz was notified by U.S. Mail
              William Mitchell Pakosz
              P.O. Box 25
              Matteson, Illinois 60443


       s/ David Alan Carmichael                 Dated: August 20, 2021
       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, Virginia 23664 / (757) 850-2672
       david@freedomministries.life
